


Exhibit 10.77

 

AMENDMENT NO. 1

TO

SEVERANCE AGREEMENT

 

This Amendment No. 1 (this “Amendment”), dated as of December 24, 2008, amends
that certain Severance Agreement (the “Agreement”) entered into on April 4,
2008, by and between Force Protection, Inc., a Nevada corporation (the
“Company”), and Shelia Boyd (the “Executive”).

 

WHEREAS, in order to avoid certain adverse federal income tax consequences to
the Executive as a result of Section 409A of the Internal Revenue Code of 1986,
as amended, the Company and the Executive desire to enter into this Amendment to
amend certain provisions of the Agreement in accordance with Section 21 of the
Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements in the Agreement and herein, the Company and the
Executive hereby agree as follows:

 


1.                                       CAPITALIZED TERMS.  CAPITALIZED TERMS
THAT ARE NOT DEFINED IN THIS AMENDMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO
IN THE AGREEMENT.


 


2.                                       SECTION 1(D) OF THE AGREEMENT IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(D)                           “CHANGE IN CONTROL TERMINATION PERIOD” MEANS THE
PERIOD OF TIME BEGINNING WITH A CHANGE IN CONTROL AND ENDING TWO (2) YEARS
FOLLOWING SUCH CHANGE IN CONTROL.”


 


3.                                       THE THIRD SENTENCE IN THE LAST
PARAGRAPH OF SECTION 1(G) OF THE AGREEMENT IS AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 


“THE EXECUTIVE MUST PROVIDE NOTICE OF TERMINATION OF EMPLOYMENT (IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 14(B)) WITHIN NINETY (90) DAYS OF THE INITIAL
EXISTENCE OF AN EVENT CONSTITUTING GOOD REASON (INCLUDING ANY SUCH EVENT WHICH
OCCURS PRIOR TO A CHANGE IN CONTROL PURSUANT TO THE FIRST SENTENCE OF THIS
PARAGRAPH) OR SUCH EVENT SHALL NOT CONSTITUTE GOOD REASON UNDER THIS AGREEMENT.”


 


4.                                       SECTION 3(B) OF THE AGREEMENT IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“a lump-sum cash amount within the calendar year next following the calendar
year during which the Date of Termination occurs equal to the product of (i) the
annual bonus the Executive would have been paid for the calendar year during
which the Date of Termination occurs based on the achievement of actual
performance goals and (ii) a fraction, the numerator of which the number days in
the fiscal year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is three hundred sixty-five (365) (the
“Pro-Rata Bonus”);”

 

--------------------------------------------------------------------------------


 


5.                                       SECTION 3(C) OF THE AGREEMENT IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(C)                            A LUMP-SUM CASH AMOUNT ON THE 55TH DAY FOLLOWING
THE DATE OF TERMINATION EQUAL TO ONE TIMES THE SUM OF (A) THE EXECUTIVE’S ANNUAL
BASE SALARY AND (B) THE GREATEST OF (1) THE EXECUTIVE’S TARGET BONUS FOR THE
FISCAL YEAR IN WHICH THE EXECUTIVE’S DATE OF TERMINATION OCCURS AND (2) THE
AVERAGE OF THE ACTUAL BONUSES EARNED BY THE EXECUTIVE IN RESPECT OF THE TWO
(2) PRECEDING FISCAL YEARS OF THE COMPANY IMMEDIATELY PRECEDING THE FISCAL YEAR
IN WHICH THE DATE OF TERMINATION OCCURS;”


 


6.                                       SECTION 3(E) OF THE AGREEMENT IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(e)                            with respect to outstanding equity awards held
by the Executive as of the Date of Termination, all stock options and stock
appreciation rights that would become vested and exercisable if the Executive
had continued to be employed with the Company during the twelve (12) month
period commencing on the Date of Termination shall vest and become exercisable
and the restrictions on all restricted stock awards, restricted stock units and
other equity or incentive awards that would have lapsed if the Executive had
continued to be employed with the Company during the twelve (12) month period
commencing on the Date of Termination shall lapse and such awards shall become
immediately payable; provided, however, that if any such award is subject to
Section 409A (as defined in Section 19, below), the provisions of this
Section 3(e) will not result in the immediate payment of such award if such
payment would result in the imposition of tax, interest and/or penalties upon
the Executive under Section 409A, in which case such payment shall be made at
the earliest time such payment can be made without resulting in the imposition
of tax, interest and/or penalties upon the Executive under Section 409A; and”

 


7.                                       SECTION 4(C) OF THE AGREEMENT IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“(C)                            A LUMP-SUM CASH AMOUNT ON THE 55TH DAY FOLLOWING
THE DATE OF TERMINATION (OR, IF LATER, THE DATE OF THE CHANGE IN CONTROL) EQUAL
TO ONE AND ONE-HALF TIMES THE SUM OF: (A) THE EXECUTIVE’S HIGHEST RATE OF ANNUAL
BASE SALARY DURING THE 12-MONTH PERIOD PRIOR TO THE DATE OF TERMINATION; AND
(B) THE GREATEST OF (1) THE EXECUTIVE’S TARGET BONUS FOR THE FISCAL YEAR IN
WHICH THE EXECUTIVE’S DATE OF TERMINATION OCCURS, (2) THE EXECUTIVE’S TARGET
BONUS FOR THE FISCAL YEAR IN WHICH THE CHANGE IN CONTROL OCCURS AND (3) THE
AVERAGE OF THE ACTUAL BONUSES EARNED BY THE EXECUTIVE IN RESPECT OF THE TWO
(2) PRECEDING FISCAL YEARS OF THE COMPANY IMMEDIATELY PRECEDING THE FISCAL YEAR
IN WHICH THE CHANGE IN CONTROL OCCURS;”


 


8.                                       SECTION 4(E) OF THE AGREEMENT IS
AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(e)                            with respect to outstanding equity awards held
by the Executive as of the Date of Termination, all stock options and stock
appreciation rights shall vest and become exercisable and the restrictions on
all restricted stock awards, restricted stock units and other equity or
incentive awards shall lapse and such awards shall become immediately payable;
provided, however, that if any such award is subject to Section 409A

 

--------------------------------------------------------------------------------


 

(as defined in Section 19, below), the provisions of this Section 3(e) will not
result in the immediate payment of such award if such payment would result in
the imposition of tax, interest and/or penalties upon the Executive under
Section 409A, in which case such payment shall be made at the earliest time such
payment can be made without resulting in the imposition of tax, interest and/or
penalties upon the Executive under Section 409A; and”

 


9.                                       THE LAST SENTENCE OF SECTION 4 OF THE
AGREEMENT IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Notwithstanding anything herein to the contrary, if the Executive becomes
entitled to, and receives, payments and benefits pursuant to Section 3 and
thereafter becomes entitled to payments and benefits pursuant to this Section 4,
payments under this Section 4 shall be promptly paid following the Change in
Control (and in no event later than the March 15th of the calendar year
following the calendar year in which the Change in Control occurs) and such
payments and benefits shall be reduced by any amounts received pursuant to
Section 3.  In addition, the Executive’s right to receive the lump sum cash
payment pursuant to Sections 3(c) or 4(c) shall terminate on March 15th of the
calendar year following the calendar year in which the Window Period commenced,
and no such amount shall be payable thereafter.”

 


10.                                 THE FIRST SENTENCE IN SECTION 6 OF THE
AGREEMENT IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Any amounts payable pursuant to this Agreement (other than Accrued Amounts and
Other Benefits) shall only be payable if the Executive executes and delivers to
the Company (and does not revoke) a general release of claims in a form
substantially in the form of Exhibit A attached hereto, and such release becomes
irrevocable within fifty-five (55) days following the Executive’s Date of
Termination.”

 


11.                                 THE LAST SENTENCE OF SECTION 7(A) OF THE
AGREEMENT IS DELETED IN ITS ENTIRETY.


 


12.                                 THE FIRST SENTENCE OF SECTION 14(B) OF THE
AGREEMENT IS AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“A written notice of the Executive’s Date of Termination by the Company or the
Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the termination date (which date shall
be not less than thirty (30) nor more than sixty (60) days after the giving of
such notice or, if later, the date of the Change in Control if the Executive
gives notice of an event described in Section 1(g) which occurs prior to a
Change in Control).”

 

--------------------------------------------------------------------------------



 


13.                                 SECTION 19 OF THE AGREEMENT IS AMENDED BY
ADDING THE FOLLOWING LANGUAGE AT THE END THEREOF TO READ AS FOLLOWS:


 


“ANY PAYMENT OR BENEFIT DUE UPON A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
THAT REPRESENTS A “DEFERRAL OF COMPENSATION” WITHIN THE MEANING OF SECTION 409A
SHALL BE PAID OR PROVIDED TO THE EXECUTIVE ONLY UPON A “SEPARATION FROM SERVICE”
AS DEFINED IN TREAS. REG. § 1.409A-1(H).”


 


14.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED (INCLUDING BY FACSIMILE TRANSMISSION CONFIRMED PROMPTLY THEREAFTER BY
ACTUAL DELIVERY OF EXECUTED COUNTERPARTS) IN COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND
THE SAME INSTRUMENT.


 


15.                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF SOUTH CAROLINA WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF
LAWS.


 


16.                                 HEADINGS.  SECTION HEADINGS ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE CONSIDERED A PART OF THIS AMENDMENT.


 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have caused this Amendment to
be executed, effective as of the date first written above.

 

 

 

Force Protection, Inc.

 

 

 

 

 

By:

/s/ Lenna Ruth Macdonald

 

Name: Lenna Ruth Macdonald

 

Title: Chief Strategy Officer, General Counsel & Corporate Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Shelia Boyd

 

Name: Shelia Boyd

 

Title: Vice President, Human Resources

 

--------------------------------------------------------------------------------

 
